JUDGE Saffold
delivered the opinion of the Court,
Cox and Noble recovered a judgment against Bishop in the County Court; he appealed to the Circuit Court, when the judgment was affirmed with 15 per cent, damages.
On writ of Error to this Court, he assigns this matter as Error. By the Act of 1819, on appeals from the County to the Circuit Court, 15 per cent, damages were to be awarded on the affirmance of the judgment. The Act of 1820 reduces the amount of damages on the affirmance of the judgment of the Circuit Court by tbe Supreme Court, to 10 per cent. The Act of 1821 provides that from any judgment or final order of the County Court, an appeal or writ of Error shall lie to the Circuit or to the Supreme Court, in the same manner as- on judgments of the Circuit Courts. On the judgment of the County Court, the writ of Error might have been taken to this Court in the first instance ; then 10 per cent, damages only would have been recoverable. It may have been deemed expedient to continue the higher damages on the affirmance of such a judgment of the Circuit Court, inasmuch as greater delay was occasioned by tra-velling through the Circuit Court than by writ of Error directly from the County Court to this Court. Be this as it may, the damages, as allowed by the first mentioned Act. have not been reduced by the Act of 1820 or anv other’ Statute.
Let the Judgment be affirmed.